Citation Nr: 0705885	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-06 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana 


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that denied entitlement a TDIU.  That rating 
decision also denied a rating in excess of 40 percent for 
residuals of a fracture of the left radius; the veteran did 
not appeal this portion of the rating decision.  

In December 2006, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.  At the time of his hearing, the veteran also 
submitted additional VA treatment records from 2006, for 
which he signed a statement that waived initial RO review of 
these documents.  

At his hearing, the veteran raised the matter of special 
monthly pension based on aid and attendance.  Hearing 
transcript, (T.), 8.  That matter is referred to the RO for 
initial consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran has service connection for residuals of a 
fracture of the left radius (minor), rated as 40 percent 
disabling from January 24, 2001.  

3.  The evidence of record does not show that the veteran's 
service-connected disability causes him to be unable to 
secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, the RO provided the veteran with 
notice in February 2004, prior to the initial adjudication of 
his claim, regarding what information and evidence was needed 
to substantiate his claim for a TDIU, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to submit any evidence in his 
possession.  In view of this, the Board finds that VA's duty 
to notify has been fully satisfied with respect to the claim.  
Further, the veteran has been provided with several 
opportunities to submit evidence and argument in support of 
his claim.  The RO also furnished a follow-up letter dated in 
January 2006, in which additional information was provided, 
including what information the veteran could provide.

With regard to notice regarding the five elements of an 
appeal, the Board observes that the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for a TDIU in February 2004, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for a TDIU.  This 
letter was provided by the RO in March 2006.  Despite the 
inadequate timing of the notice provided to the veteran on 
this latter element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Concerning 
this, as the Board has concluded below that the preponderance 
of the evidence is against the appellant's claim for a TDIU, 
any question as to the appropriate effective date to be 
assigned is rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  VA and private medical records are 
in the claims files in connection with the appellant's claim.  
The veteran testified at a personal hearing.  The veteran was 
provided a VA examination in February 2004 in order to assess 
the degree of severity of his service-connected disability.  
VA is not on notice of any evidence needed to decide the 
claim which has not been obtained or that VA has not notified 
the veteran of its inability to obtain such evidence or 
advised him that it was his responsibility to obtain such 
evidence.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case. 

Factual Background

The veteran's DD 214 shows that he completed 12 years of 
school as of the time of his service discharge in June 1971.  
His military occupational specialty was fire crewman.  It was 
noted that he was to return to employment of a seasonal 
nature.  

On VA examination in July 1971, it was noted that the veteran 
worked as a skilled laborer at a construction company.  The 
veteran indicated that he was right-handed.  

In a VA Form 21-526 Application for Compensation or Pension, 
received by VA in August 1984, the veteran indicated that he 
attended one year of barber school and that he had also been 
a self-employed farmer.  In an October 1984 rating decision, 
service connection for a back disability was denied.  A Board 
decision dated in July 1985 denied service connection for a 
back disability.  Subsequent rating decisions dated in April 
1986, September 1986, and March 2000 denied the request to 
reopen the claim for service connection for a back 
disability.  

VA outpatient treatment records dated in January 2001 show 
that the veteran worked as a salesman.  

The veteran's VA Form 21-526 was received in September 2003 
in which he claimed a TDIU.  He indicated that he completed 
one year of college.  His occupations included salesman and 
bus driver.  In a December 2003 VA Form 21-4138, the veteran 
stated that he had been terminated from his employment 
because he was unable to drive or lift due to his arm.    

The veteran was afforded a VA examination in February 2004, 
during which the veteran stated that he began to have pain 
and weakness of the left forearm about 10 years before.  In 
the preceding 2 years, he had been working as a school bus 
driver, driving only for 15 minutes, twice daily.  He did not 
use his left hand to drive.  He reported that he could lift 
only up to 10 pounds with the left arm.  Prior to working as 
a bus driver, he worked as a salesman for a feed company for 
15 years.  He indicated that he had to quit that job because 
he could not lift over 10 pounds.  On physical examination, 
the examiner observed that there was worsening of pain 
accompanied by weakness and fatigue of the left wrist and 
left forearm with repetitive movement of the left wrist.  
Increasing pain had major impact on the function with 
reduction in range of motion by 50 percent.  There was also a 
20 percent loss of power in the muscles of the left forearm.  
The diagnoses were residual of fracture of the left radius, 
service-connected; status post repair of torn rotator cuff, 
right shoulder; status post multiple back surgeries; status 
post multiple surgeries on the left elbow for tennis elbow; 
history of nephrolithiasis; partial sensorineural hearing 
loss, left ear; and diabetes mellitus, type II.   

The veteran testified at a personal hearing in December 2006.  
He stated that he has received treatment because the arm 
locks up on him, which also causes numbness in the left arm.  
He reported that such numbness prevented him from working.  
The veteran indicated that he worked at a small corporation 
for a few hours a day.  T. 3.    The veteran explained that 
he could no longer drive a truck since he could not use both 
arms.  T. 6.  He stated the he was precluded from working as 
a barber because his fingers locked up.  T. 7.    

Service connection is in effect for residuals of a fracture 
of the left radius (minor), rated as 40 percent disabling 
from January 24, 2001.  The veteran has been rated 100 
percent for a permanent and total disability rating for 
pension purposes since September 30, 1985.    

Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a).  All veterans who 
are shown to be unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In 
cases where the schedular criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. 
§ 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).  The Board 
observes that the veteran testified at his hearing that he is 
currently working, at what is described as marginal 
employment.  T. 3.  Since the Board is finding below that the 
veteran's service-connected disability is not of a degree of 
severity as to prevent substantial gainful employment, 
further discussion or development regarding whether the 
veteran's current work is marginal or not is unnecessary.  

As noted above, the veteran's sole service-connected 
disability is residuals of a fracture of the left radius 
(minor), rated as 40 percent disabling.  Thus, his service-
connected disability does not meet the schedular criteria for 
a TDIU rating (i.e. that a veteran must have one service-
connected disability rated at 60 percent or higher or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher, with a combined rating of 70 
percent or higher).  As such, the criteria for a total rating 
under the provisions of 38 C.F.R. § 4.16(a) are not met.  

Notwithstanding, it is the policy of the VA, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Thus, if a veteran fails to meet the rating 
enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular 
rating is for consideration where the veteran is unemployable 
due to service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disability.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the weight of the evidence does not 
demonstrate that the veteran's service-connected disability, 
when considered in association with his educational 
attainment and occupational background, renders him unable to 
secure or follow a substantially gainful occupation.  The 
Board has reviewed the VA records, including a VA 
examination.  However, there is no medical evidence of record 
indicating that the veteran would be completely precluded 
from employment as a result of his service-connected 
disability alone. The Board finds the record does not 
demonstrate that the veteran's service-connected disability, 
alone, without consideration of his non-service-connected 
disabilities, is of such severity as to solely preclude his 
participation in all forms of substantially gainful 
employment.  The Board emphasizes that the effects of 
nonservice-connected disabilities may not be considered 
concerning this issue on appeal.  The veteran has at least a 
high school diploma with past experience as a salesman.  
Despite his testimony in which he explained why certain jobs 
could not be performed, the medical evidence does not show 
and there is otherwise no indication that his past 
occupational experience and education level preclude him from 
performing some type of gainful employment because of his 
left (minor side) fracture residuals. Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disabilities under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).



ORDER

Entitlement to a TDIU is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


